B. F. SAFFOLD, J.
— The complaint alleged, among other things, that the absence of a bell-rope in the passenger car contributed to the injuries received by the plaintiff, as the car was dragged some distance and greatly shattered, which might have been prevented by signalling the engineer before the *307plaintiff leaped off. Under this allegation, the evidence respecting the covering of the cord with the meal sacks was not objectionable. The circumstance caused the witness to ascertain that it was not long enough to reach to the passenger car. It tended to verify his statement about its shortness, by showing that his attention was particularly called to its condition. Besides, occurring so immediately after a serious accident, it was indicative of gross carelessness. '
2. Instances of trains having run off the track shortly before an accident were held in this case (at the January Term, 1872) to be admissible in proof of negligence. The testimony of Hannon, that about two weeks before the accident complained of the cars had run off twice on one trip between Montgomery and Greenville, was properly admitted. There is no better evidence of carelessness or negligence than the frequency of the accidents. The judgment is affirmed.